Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hooker (Pub. No. US 2016/0162293) in view of Strom (Pub. No. US 2004/0015678) in view of Dearment (Pub. No. US 2019/0104125).
Claim 1, Hooker teaches “a computer-implemented method comprising: based on a signal occurring during execution of a first program in a first runtime environment, wherein the first program and the first runtime environment are associated with a first addressing mode ([0035] At block 206, the first core 102/104 stops executing the thread in response to detecting the attempt by the thread to employ the unsupported feature at block 204. For example, if the instruction decoder decodes an unsupported instruction, it may trap to a microcode routine that handles illegal instruction exceptions, and the microcode routine may stop the execution of subsequent instructions of the thread): invoking, by a processor of a computer system, a first signal exit routine associated with the first addressing mode ([0036] At block 208, the first core 102/104 indicates a switch to the second core 102/104 to execute the thread. In one embodiment, a microcode routine, such as described above with respect to block 206, indicates the switch.); allocating a signal information area (SIA) by the first signal exit routine ([0037] At block 212, the switch manager 106 instructs the first core 102/104 to save the state of the thread. Preferably, the switch manager 106 signals to the first core 102/104 to save the thread state. Flow proceeds to block 214.[0038] At block 214, the first core 102/104 saves the thread state to the shared state storage 108.);  handling the signal; and resuming execution based on the handling of the signal ([0041] At block 222, switch manager 106 instructs the second core 102/104 to restore the thread state and begin executing the thread. Preferably, the switch manager 106 signals the second core 102/104 which causes a non-architectural interrupt to the second core 102/104 that is serviced by microcode of the second core 102/104. Flow proceeds to block 224. [0042] At block 224, the second core 102/104 restores the thread state, which was saved by the first core 102/104 at block 214, from the shared state storage 108. In one embodiment, the interrupt received at block 222 invokes a microcode routine in the second core 102/104 that restores the thread state from the shared state storage 108. Flow proceeds to block 226.)”.
However, Hooker may not explicitly teach the remaining limitations.
Strom teaches “calling a second signal exit routine associated with a second addressing mode that is different from the first addressing mode with an address of the SIA ([0038] The instruction trapping mechanism involves steps similar to the interrupt mechanism. When an unimplemented instruction occurs, the JAVA control module detects this and the return address (i.e. “address of the SIA”) is stored on the top of the stack. Then, the processor switches to RISC mode and fetches a jump address from a predefined location in the memory. The RISC module then continues execution at the address fetched in the last step. Having the trapping mechanism be similar to the interrupt mechanism achieves maximum flexibility since only the first jump address is predefined in the design. This will enable the software linker to optimally plan the memory usage by only linking the RISC routines for the Java opcodes actually present in the program, thus saving precious memory space. The RISC routine should end by popping the program counter off the top of the stack and saving it in the program counter register. This will ensure that the Java program continues at the correct place.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Strom with the teachings of Hooker in order to provide a system that teaches how execution is returned to a prior execution environment. The motivation for applying Strom teaching with Hooker teaching is to provide a system that allows for multiple support for different architectures. Hooker, Strom are analogous art directed supporting different execution environments. Together Hooker, Strom teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Strom with the teachings of Hooker by known methods and gained expected results. 
However, the combination may not explicitly teach the remaining limitations.
Dearment teaches  “allocating a mirror SIA by the second signal exit routine ([0147] In this situation, the access control application 109 is arranged to create one or more replicas (copies) of the data resource, and, upon receiving a subsequent external request using the path, routes the request to the replica, or one of the replicas, instead of the original version. This avoids corruption of the original version by external traffic, which may originate from a malicious source.).”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Dearment with the teachings of Hooker, Strom in order to provide a system that teaches mirroring memory of another environment. The motivation for applying Dearment teaching with Hooker, Strom teaching is to provide a system that allows for maintaining data integrity. Hooker, Strom are analogous art directed supporting different execution environments. Together Hooker, Strom, Dearment teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Dearment with the teachings of Hooker, Strom by known methods and gained expected results. 
Claim 8, “a system comprising: a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising: based on a signal occurring during execution of a first program in a first runtime environment, wherein the first program and the first runtime environment are associated with a first addressing mode: invoking a first signal exit routine associated with the first addressing mode; allocating a signal information area (SIA) by the first signal exit routine; calling a second signal exit routine associated with a second addressing mode that is different from the first addressing mode with an address of the SIA; allocating a mirror SIA by the second signal exit routine; handling the signal; and resuming execution based on the handling of the signal” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 15, “a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: based on a signal occurring during execution of a first program in a first runtime environment, wherein the first program and the first runtime environment are associated with a first addressing mode: invoking a first signal exit routine associated with the first addressing mode; allocating a signal information area (SIA) by the first signal exit routine; calling a second signal exit routine associated with a second addressing mode that is different from the first addressing mode with an address of the SIA; allocating a mirror SIA by the second signal exit routine; handling the signal; and resuming execution based on the handling of the signal” is similar to claim 1 and therefore rejected with the same references and citations.
Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hooker in view of Stromin view of Dearment in further view of Che (Pub. No. US 2017/0293499).
Claim 2, the combination may be silent regarding the limitation.
Che teaches “the method of claim 1, further comprising: based on initializing of the first runtime environment associated with the first addressing mode, registering the first signal exit routine with an operating system of the computer system; and based on initializing of a second runtime environment associated with the second addressing mode, registering the second signal exit routine with the operating system ([0014] Since the message handlers may execute on different processors and also users may want to configure/program their functionalities, a flexible way to define and compile the handlers is advantageous. In embodiments, the message handler is defined by the programmer in high-level cross-platform languages (e.g., OpenCL, C++). For instance, the message handler can be written in a similar way as what programmers develop for a GPU kernel. The active message runtime 111 provides a management application programming interface (API) to register the function as a message handler (e.g., register_handler(kernel_func_ptr)). So upon the arrival of the active message, the runtime 111 can locate the handler function to execute as specified in the active message. The active message function may be compiled from the high-level cross-platform language into an intermediate language (IL) format (e.g., Heterogenous System Architecture Intermediate Language (HSAIL)). The code in the IL format can be compiled to machine instruction set architecture (ISA) code by the finalizer (described in relation to FIG. 2) for execution on an appropriate one of the execution units. For example, the IL code may be compiled by the finalizer for execution on the CPU 115 or GPU 117.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Che with the teachings of Hooker, Strom, Dearment in order to provide a system that teaches code registration to handle switching environments. The motivation for applying Che teaching with Hooker, Strom, Dearment teaching is to provide a system that allows for maintaining data integrity. Hooker, Strom, Dearment, Che are analogous art directed supporting different execution environments. Together Hooker, Strom, Dearment, Che teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Che with the teachings of Hooker, Strom, Dearment by known methods and gained expected results. 
Claim 9, “the system of claim 8, further comprising: based on initializing of the first runtime environment associated with the first addressing mode, registering the first signal exit routine with an operating system; and based on initializing of a second runtime environment associated with the second addressing mode, registering the second signal exit routine with the operating system” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 16, “the computer program product of claim 15, further comprising: based on initializing of the first runtime environment associated with the first addressing mode, registering the first signal exit routine with an operating system; and based on initializing of a second runtime environment associated with the second addressing mode, registering the second signal exit routine with the operating system” is similar to claim 2 and therefore rejected with the same references and citations.
Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hooker in view of Stromin view of Dearment in view of Che in view of Tan (Pat. No. US 6,189,090)
Claim 7, the combination may be silent regarding the limitation.
Tan teaches “the method of claim 2, comprising, based on the signal being handled: collapsing stack frames in a stack from a top stack frame to a resume point, wherein execution is resumed at the resume point ([Col. 7, Line 46 – Col. 8, Line 5] It will be appreciated that each of the CALL commands 102 and 106 included in the program cause program control unit 18 to store its current address location, register values and current mode (16 or 32-bit) into stack 96 (FIG. 2). Furthermore, it will be appreciated that return commands in the program such as 108 and 112, which cause program control unit 18 to return from a previous call, also cause program control unit 18 to pop from the stack 96 values for the program counter register 86 and mode select register 88. Thus, program control unit 18 is able to resume processing after a call by retrieving from the stack all values associated with the state of the processor before the call. Additionally, it will be appreciated that whenever a JUMP or CALL is executed by program control unit 18, the previously fetched instructions in the instruction pipelines of decoders 73-77 must be purged to allow execution to continue at the new location in the program to which program control unit 18 has sequenced. Accordingly, as a result of each CALL operation such as 102 and 106, or each JUMP operation such as 104, or as a result of each return operation such as 108 and 112, the instruction pipelines in decoders 73-77 are purged at the same time that the stack is pushed or popped to execute the call, jump, or return. By purging the instruction pipelines, program control unit 18 can also smoothly transition from 16-bit sections of the program to or from 32-bit sections of the program.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Tan with the teachings of Hooker, Strom, Dearment, Che in order to provide a system that teaches details regarding switching environments. The motivation for applying Tan teaching with Hooker, Strom, Dearment, Che teaching is to provide a system that allows for maintaining data integrity. Hooker, Strom, Dearment, Che, Tan are analogous art directed supporting different execution environments. Together Hooker, Strom, Dearment, Che, Tan teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Tan with the teachings of Hooker, Strom, Dearment, Che by known methods and gained expected results. 
Claim 14, “the system of claim 9, comprising, based on the signal being handled: collapsing stack frames in a stack from a top stack frame to a resume point, wherein execution is resumed at the resume point” is similar to claim 7 and therefore rejected with the same references and citations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199